Citation Nr: 1603654	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-17 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the rating reduction from 100 percent to 80 percent for post-traumatic seizure disorder, effective August 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1982 and from December 1983 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The May 2010 rating decision effectuated a proposal to reduce the Veteran's post-traumatic seizure disorder rating from 100 percent.  The Board notes that the May 2009 rating decision had proposed reducing the rating to 40 percent, but that the May 2010 rating decision actually reduced the rating to 80 percent, effective August 1, 2010.  A notice of disagreement was received in June 2010, a statement of the case was issued in June 2012, and a substantive appeal was received in July 2012. 

In March 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the St. Petersburg RO.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the Veteran had requested that he be scheduled for a hearing before a Member of the Board at his local RO, which is commonly referred to as a "Travel Board" hearing.  In August 2014 and September 2015, he was sent letters notifying him that, due to limitations in the availability of Board personnel and resources, there is generally a longer wait for Travel Board hearings.  He was notified that, if he no longer desired to testify at a Travel Board hearing, he could be scheduled for a videoconference hearing or a Central Office hearing in Washington, DC, or he could withdraw his hearing request altogether.  He responded to both of these letters by notifying VA that he wished to be scheduled for a Central Office hearing in Washington, DC.  Even though it does not appear that this hearing request was subsequently withdrawn, this case was nonetheless distributed to the undersigned Veterans Law Judge for disposition.  Had the Board not decided to fully grant the benefit being sought by the Veteran on appeal, this case would have been sent to the Hearing Branch in order to schedule the Veteran for the requested Central Office hearing.  Given, however, that the decision herein constitutes a full grant of the requested benefit, the Board finds that disposition of this claim without scheduling the Veteran for a Central Office hearing is not prejudicial to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the rating reduction effective August 1, 2010, the 100 percent rating for the Veteran's service-connected post-traumatic seizure disorder had been in effect for less than five years.

2.  The medical evidence of record at the time of the May 2010 rating decision did not persuasively demonstrate a sustained improvement in the Veteran's post-traumatic seizure disorder under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected post-traumatic seizure disorder below 100 percent was not proper, and the 100 percent disability rating is restored from August 1, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 4.71a, 4.124a, Diagnostic Code 8910 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, the Board notes that the appeal adjudicated herein stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.

In any event, in light of the favorable decision for the Veteran with respect to the restoration of the reduction, no further discussion of any notification and assistance requirements is necessary at this point.

II.  Restoration

The Veteran has appealed the RO's May 2010 decision to reduce the disability rating of his post-traumatic seizure disorder from 100 percent to 80 percent, effective August 1, 2010.  He contends that the reduction was improper, and that the prior rating should be restored.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

With respect to the issue of the propriety of the reduction, VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) noted that this regulation applies to ratings which had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 100 percent rating was in effect from April 27, 2007, to August 1, 2010, less than five years prior to the rating reduction.  Thus, various provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations (38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13) that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown, 5 Vet. App. at 420-421.  

First, 38 C.F.R. § 4.1 provides: "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2 provides:  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown (Kevin) v. Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  

Based on the regulations quoted above, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown (Kevin), 5 Vet. App. at 421; Schafrath, supra ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  

Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment", and 38 C.F.R. § 4.2 directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work." 

A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In the case at hand, the Veteran's post-traumatic seizure disorder has been rated as grand mal epilepsy under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8910.  This code directs that such disability be rated under the General Rating Formula for Major and Minor Epileptic Seizures.  Under this diagnostic code, in pertinent part, an 80 percent rating is warranted when there is an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating is warranted when there is an average of at least 1 major seizure per month over the last year.  

Note (1) to this General Rating Formula states that, when continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  

The Board notes that the grant of the 100 percent rating, effective April 27, 2007, for the Veteran's seizure disorder was originally awarded in a May 2007 rating decision by the RO in Fort Harrison, Montana.  This rating was based on an April 27, 2007, VA medical record reflecting that the Veteran had sought treatment on that date after having had three grand mal seizures the night before.  

In finding that the reduction of the 100 percent rating for the seizure disorder was not warranted, the Board acknowledges that the evidence of record, including VA examination reports from April 2009, October 2012, and October 2014, reflects that the frequency of the Veteran's seizures no longer satisfies the 100 percent rating criteria of Diagnostic Code 8910.  

An April 2009 VA examination report notes that the Veteran is currently employed as a physician assistant.  It was noted that he had not had any seizures in the past two years, that his seizures are controlled with medications, and that attempts to wean him off of the seizure medication resulted in the return of the seizures.  It was noted that he has dizziness, headaches, memory loss, lack of concentration, and lack of attention.  He noted that he cannot retain information if he reads a page, and that he has to read it several times, which he did not have to do in the past.  He also reported a severe weight gain of 68 pounds in seven months.  (These symptoms are also described in personal statements from the Veteran written in April 2009, June 2009, January 2010, March 2010, and May 2010, which will be discussed further below.)

The October 2012 VA examination report notes that the Veteran's disability has worsened since the April 2009 VA examination.  It was noted that he has been hospitalized at least twice, with the most recent time in March 2012, at which time he was video monitored and epilepsy was found.  It was noted that continuous medication was required for control of epilepsy or seizure activity.  It was noted that the Veteran has more than 10 psychomotor seizures per week.  It was also noted that he has had at least two major psychomotor seizures in the past year, with at least one in three months over the past year.  

The October 2014 VA examination report notes that the Veteran had had one minor seizure over the past six months and that he had had at least one seizure in the past two years, but not at least two in the past year.  He had had no major seizures in the past six months. 

The Board finds, however, that the evidence does not demonstrate that the decrease in frequency of the Veteran's seizures reflects an improvement in his ability to function under the ordinary conditions of life and work.

Specifically, at the time of the Veteran's 100 percent post-traumatic seizure disorder rating, the evidence reflected that the Veteran was employed as a physician's assistant but was attending medical school.  

An April 2007 VA medical record from the Veteran's hospitalization reflects that the Veteran had just moved to Gainesville while attending medical school in one of the Caribbean Islands while also working as a physician's assistant at Shands.  

In addition, in the April 2009 statement, the Veteran reported that he has been accepted for advance standing in a graduate school.  He noted that the degree would require less work after graduation, and he would receive higher pay for doing the same work but have to work fewer hours.  

A September 2009 letter from the Florida Highway Safety and Motor Vehicles to the Veteran notes that they require completion of a medical report form by the Veteran's physician.  He was additionally directed to provide the results of an anticonvulsant drug blood level taken within the past six weeks, along with a copy of the lab report.  It was noted that his "[f]ailure to provide the reports will result in the revocation of [his] driving privilege, unless it is already revoked for medical reasons."  This letter ended by stating "[p]lease understand that our laws and policies are for your best interest and the safety of the public."

In the January 2010 letter, the Veteran noted that the Department of Motor Vehicles had suspended his license.  

In the March 2010 statement, the Veteran noted that, as a physician's assistant with seizures, he is only allowed to work in certain limited clinical settings.  In three VA job interviews, he was informed that he is a risk.  He also noted that he may have to switch from practice to a teaching mode, for which he would have to "finish off [his] Doctor degree."  

In a March 2010 written statement, the Veteran's spouse noted that, before his seizures, he worked eight to ten hours per day, volunteered at his church, wrote children's books, and went to the gym three times per week.  His activities have severely decreased during the last one to two years due to his seizure disorder and the effects of his medications.  

At his March 2010 DRO hearing, the Veteran reported that, he is on multiple medications that have helped control, but not eliminate, his seizures.  He testified that, in the past one-year period, he had had two grand mal seizures that required hospitalization.  He testified that his medications have interfered with his concentration on his studies.  He noted that he was studying for his USMLE Boards but was having difficulty concentrating on his studies.  He also testified that he had tried to finish medical school twice but that, each time, the seizures had prevented him from finishing.  He reported that one time, he "had seizures during the program, and had to get Medivacked out of the program, and stopped the program because of this."  He testified that, while he has only missed a few days of work per year due to his seizure disorder, he has lost many hours of work because of the side effects of lack of sleep with seizure control disorders.  With respect to the effect that the seizures have had on his ability to practice medicine, he testified that:

I was right rated at the top ten in the Nation as providers in 1999, and the Florida Insurance Commission said I could not maintain or keep a medical practice license as, or gone to surgery, plastic surgery or anything that would require a possibility of my hands harming a patient if I had a seizure.  So Family Medicine or Internal is the only field I can be in.  I cannot be in any other practice of my own medicine.  

He testified that he is unable to drive.  He also testified that he likes travelling overseas on mission trips and offer free medical care.  However, he now has to have a special medical clearance to practice medicine in other countries.  

In a May 2010 letter, the Veteran noted that, on May 24, 2010, he had had two seizures and was hospitalized.

Although these records pertain to the period following the reduction of the post-traumatic seizure disorder rating from 100 percent to 80 percent, the records from August 2010 and beyond also reflect similar levels of impairment due to the seizure disorder.  In particular, the records from this period include multiple statements from the Veteran discussing the impact his seizure disorder has had on his employment.  

The October 2012 VA examination report notes that the Veteran's seizure disorder impacts his ability to work in that he cannot get a residency program to practice medicine due to seizures.  

In an October 2013 statement, the Veteran reported that he had just been forced to take two weeks off of work due to his seizures, and that he has had to lose a lot more work this year.  He reported that he "can no longer do any surgery, any invasive procedure, and even has been confirmed if [he] cannot go more than six months without a seizure [he] can never go to a residency."  He also reported that he was only being allowed to see half of his former patient load.  He noted that tremors have affected his ability to draw blood and start IV hydration.  He had developed techniques to steady his hands during surgeries, but he is unable to employ these techniques anymore.  He reported as follows:  "I am forbidden from attending surgery, OB/GYN, neurology and several other residencies due to my service connected disability.  I am limited to only 2 residencies out of all of them that exist." 

In a March 2014 statement, the Veteran reported that he lost a job that had paid $120,000 per year because of one seizure.  He reported that he "can only work now due to partially owning the company (49.5%)."  

An April 2014 letter from a doctor who works with the Veteran describes the manner in which the Veteran's seizure disorder interferes with his ability to work.  It was noted that the seizure disorder interferes with his work flow, leading him to have to cancel and reschedule patients.  It was also noted that the Veteran cannot attend to patients needing home visits.  

In a June 2014 statement, the Veteran reported that "[he had] the new symptoms of a pre-seizure 'jerk/spasm' sensation."

On a July 2014 VA Form 21-4192, "Request for Employment Information in Connection with Claim for Disability Benefits," the Veteran's employer noted that the Veteran was currently employed as a physician's assistant.  It was noted that he works 50 to 60 hours per week but that he had lost five months during the preceding 12 months of employment due to disability.  It was noted that the Veteran makes significantly less money per month due to an inability to drive and that he has had to employ a driver.  

The October 2014 VA examination report includes information from an October 2014 VA medical record reflecting that, because of his seizure disorder, the Veteran is unable to drive according to Florida law.  The examiner opined that the Veteran's epilepsy should not preclude light duty or sedentary employment.  Physical employment requiring operating heavy machinery or vehicles or activities in which continuous vigilance is required or working in water or heights was limited given the Veteran's epilepsy and the risk of self-injury due to falls, bone fractures, drowning, and other accidents.  

In a December 2015 statement, the Veteran stated that he "passed medical school but cannot go to residency because seizures will not allow you to pass or enter residency due to the stress and strain of residency."  He has expressed this sentiment multiple times over the past several years.

The Board finds that the above evidence does not demonstrate that an improvement in the Veteran's post-traumatic seizure disorder has actually occurred reflecting an increase in the ability to function under ordinary conditions of life and work.  As can be seen from the Board's summary of the pertinent evidence, the evidence of record at the time of the increase of his rating to 100 percent and at the time of the reduction to 80 percent both reflected that the Veteran was attending medical school and was working as a physician's assistant.  The seizure disorder itself, and the side effects from medication that the Veteran takes for his seizure disorder, have continued to significantly impact his ability to continue performing his job as a physician's assistant.  The evidence, furthermore, reflects that the Veteran's occupational functioning had deteriorated due to the seizure disorder itself prior to the August 1, 2010, reduction.  As noted above, the Veteran testified at his March 2010 DRO hearing that he is precluded from practicing medicine in any field other than Family Medicine or Internal Medicine, as it has been determined that his tremors would put his patients at risk in any other field of practice.  He also wrote in his March 2010 letter that he is only allowed to work as a physician's assistant in certain limited clinical settings.  The record also reflects that he is prohibited from driving by law due to his seizure disorder.  The Board finds in that this description of impairment does not reflect an improvement in his ability to function under the ordinary conditions of life and work.

This impairment has continued during the period following the effective date of the reduction.  For example, the Veteran has reported that his increase in tremors has rendered him unable to draw blood or start IV hydration.  He is prohibited from going to a residency unless he can go more than six months without a seizure, which he has thus far been unable to do.  

In short, the Board finds that the decrease in frequency of the Veteran's seizures has not been accompanied by an increase in his ability to function under the ordinary conditions of life and work.  The Board notes that certain symptoms, perhaps most notably the increase in tremors and the development of a pre-seizure jerk/spasm sensation, has led to additional impairment in his ability to continue to perform his job as a physician's assistant and has drastically reduced his ability to utilize the skills he had learned, with great difficulty, in medical school.
  
In light of the above, the Board finds that the Veteran's service-connected post-traumatic seizure disorder has not undergone an improvement that is reflected in an improvement in his ability to function under the ordinary conditions of life and work.  The Board thus finds that the rating reduction from 100 percent to 80 percent for the Veteran's post-traumatic seizure disorder, effective August 1, 2010, was not warranted.  Therefore, the 100 percent disability rating for the Veteran's post-traumatic seizure disorder is restored, effective August 1, 2010.


ORDER

Restoration of a 100 percent rating, effective August 1, 2010, for service-connected post-traumatic seizure disorder is warranted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


